Citation Nr: 1314549	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  05-12 464	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for glaucoma as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from December 1964 to December 1968, and from August 8, 1981 to August 22, 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 single judge memorandum decision of the United States Court of Appeals for Veterans Claims (CAVC).  The appeal initially arose from a March 2004 rating decision of the RO in Cleveland, Ohio.

In a December 2010 decision, the Board denied service connection for glaucoma and erectile dysfunction, each claimed as secondary to the service-connected diabetes mellitus.  The Veteran appealed the Board's decision to the CAVC.  In a March 2012 single judge memorandum decision, the CAVC set aside the December 2010 Board decision and remanded those matters for further adjudication in accordance with the CAVC decision.  

In October 2012, the Board remanded the appeal to the RO for additional evidentiary development.  It has since been returned to the Board for further appellate action; however, in a January 2013 rating decision, the RO granted service connection for erectile dysfunction resolving the appeal as to that issue.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran submitted a VA Form 21-526b in October 2012 claiming service connection for additional disabilities and increased ratings for several service-connected disabilities.  These claims, having been raised by the record, but not having been adjudicated by the RO, are referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for glaucoma on the asserted basis that it was caused or worsened by his service-connected diabetes mellitus.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be granted for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

In the Board's October 2012 remand, a VA examination was requested to determine the etiology of the Veteran's glaucoma.  The examiner was specifically asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma, if found to be present, was caused or aggravated (worsened) by his service-connected diabetes mellitus.  

The November 2012 VA examiner diagnosed glaucoma, corneal edema, cataract and pseudophakia.  Initial diagnosis of diabetes mellitus was noted as being in 1995.  The examiner opined that decreased vision in the right eye was caused by advanced primary open-angle glaucoma, by its complications, and by complications from surgical procedures associated with it.  Complications of surgery include corneal stromal haze with microcystic edema, which have significantly decreased the central acuity of the right eye.  The examiner opined that it is less likely than not that this condition and its associated surgeries and subsequent complications are attributable to diabetes.  

Regarding the diagnosed early cataract of the left eye, the examiner noted that nuclear sclerotic cataracts are in idiopathic aging change.  It was the examiner's opinion that the cataract was more likely than not responsible for the slightly decreased near acuity in the left eye; and that the cataract was less likely than not attributable to diabetes.  

Regarding pseudophakia of the right eye, noted as the surgical correction of a cataract, the examiner again noted that cataracts are commonly an idiopathic aging condition, and found that no significant visual deficits were attributable to this condition.  The examiner opined that it is less likely than not that this condition is attributable to diabetes.  

While the November 2012 report of VA examination addressed the question of causation, it did not address the question of aggravation, which was specifically asked of the examiner.  This is particularly significant in light of the basis for the Board's remand in this case, which stems from a memorandum decision of the CAVC.  

In remanding this issue to the Board, the CAVC emphasized the possibility that the Veteran's glaucoma might have been aggravated by his diabetes.  The CAVC noted that a May 2008 VA medical opinion relied upon by the Board in its December 2010 decision was based primarily on test results from October 2003.  The CAVC identified a January 2004 optometrist note as indicating that it is possible for glaucoma to be aggravated by diabetes; however, the May 2008 opinion referred to 2003 hemoglobin readings as unsupportive of aggravation at that time.  The CAVC noted that the record of proceedings did not reflect any testing for diabetic retinopathy in 2008, when the opinion was rendered, and the Board did not address otherwise whether additional testing was performed, or explain why it was not needed to properly adjudicate the claim.

 Thus, the essential flaw found by the CAVC in the Board's December 2010 decision relates specifically to the Board's finding that diabetes mellitus did not aggravate his glaucoma, yet despite a request for such an opinion by the Board, the November 2012 opinion does not address aggravation.  Accordingly, the Board finds that there is not substantial compliance with its remand instructions.  

The order of the CAVC is the law of the case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  

The CAVC has held that compliance with a Board remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA eye examination to determine whether the Veteran's glaucoma was aggravated by his service-connected diabetes mellitus. 

In light of the CAVC's specific notation that a change in hemoglobin readings would be associated with any aggravation of glaucoma by diabetes mellitus, and that the age of such readings (2003) was an issue in terms of the 2008 medical opinion that there was no worsening at that time, and its specific notation that the Board did not address whether additional testing was performed or explain why it was not needed to properly adjudicate the claim, the examiner should either (a) perform any testing necessary to determine whether current hemoglobin readings are supportive of a worsening in the Veteran's glaucoma by his diabetes mellitus, or (b) explain why such testing is not needed to answer this question.

The examiner is specifically requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma was aggravated (permanently worsened beyond the natural course of the disease) by his service-connected diabetes mellitus.  A complete detailed rationale must be provided.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

